Order entered August 13, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00851-CV

                          LSREF2 APEX (TX) II, LLC, Appellant

                                              V.

           GREGORY BLOMQUIST AND DANIEL D. DAVIDS, II, Appellees

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-02840-2012

                                          ORDER
       The clerk’s record in this case is incomplete. Accordingly, the Court ORDERS the

district clerk to file a supplemental clerks record on or before August 18, 2014 including the

agreed order dated November 28, 2012 setting aside the trial court’s October 29, 2012 order

granting summary judgment. The Court DIRECTS the Clerk to send a copy of this order by

electronic transmission to Andrea Stroh Thompson, District Clerk.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE